     Case 2:20-cr-00092 Document 33 Filed 07/22/20 Page 1 of 2 PageID #: 162



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON


UNITED STATES OF AMERICA

v.                                         CRIMINAL NO. 2:20-00092

ANTOINE MILLER

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is the motion of defendant’s

counsel, Lex A. Coleman, to withdraw.           (ECF No. 28).     Mr. Coleman

contends that a conflict of interest exists between defendant and

another individual represented (or formerly represented) by the

Office of the Federal Public Defender.

       The Sixth Amendment provides in relevant part: “[i]n all

criminal prosecutions, the accused shall enjoy the right . . . to

have the Assistance of Counsel for his defence.”             U.S. Const.

Amend. VI.     According to the Fourth Circuit:

       The Supreme Court has held that the Sixth Amendment
       guarantees to all criminal defendants the right to
       effective assistance of counsel. A necessary corollary
       to the right to effective assistance of counsel is the
       “right to representation that is free from conflicts of
       interest.”

Burket v. Angelone, 208 F.3d 172, 184 (4th Cir. 2000) (internal

citations and quotations omitted).          “Conflicts of interest arise

whenever an attorney’s loyalties are divided, and an attorney who

cross-examines former clients inherently encounters divided

loyalties.”      United States v. Moscony, 927 F.2d 742, 750 (3d Cir.
   Case 2:20-cr-00092 Document 33 Filed 07/22/20 Page 2 of 2 PageID #: 163



1991); see also United States v. Stewart, 185 F.3d 112, 121 (3d.

Cir. 1999) (same).

     [W]hen a trial court finds an actual conflict of
     interest which impairs the ability of a criminal
     defendant’s chosen counsel to conform with the ABA Code
     of Professional Responsibility, the court should not be
     required to tolerate an inadequate representation of a
     defendant. Such representation not only constitutes a
     breach of professional ethics and invites disrespect
     for the integrity of the court, but it is also
     detrimental to the independent interest of the trial
     judge to be free from future attacks over the adequacy
     of the waiver or the fairness of the proceedings in his
     own court and the subtle problems implicating the
     defendant’s comprehension of the waiver.

Wheat v. United States, 486 U.S. 153, 162 (1988) (quoting United

States v. Dolan, 570 F.2d 1177, 1184 (3d. Cir. 1978)).

     Based on the foregoing and because Mr. Coleman has an actual

conflict of interest, the court GRANTS his motion to withdraw.

Having previously found the defendant to be indigent and entitled

to appointment of counsel under the Criminal Justice Act, the

court APPOINTS John H. Tinney, Jr. as counsel for the defendant.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, to the

Probation Office of this court, to the Office of the Federal

Public Defender, and to the CJA Supervising Attorney.

     IT IS SO ORDERED this 22nd day of July, 2020.

                                         ENTER:

                                                  David A. Faber
                                                  Senior United States District Judge

                                     2
